Order, Supreme Court, New York County (Paul G. Feinman, J.), entered on or about July 26, 2006, which granted the motion of defendants New York City Department of Education (DOE) and New York City Department of Investigation (DOI) to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff’s causes of action accrued, at the latest, when she was dismissed from her position as a tenured teacher with the New York City public school system (see Matter of McCain v Fernandez, 226 AD2d 380, 381 [1996], lv denied 88 NY2d 806 [1996]), more than seven years before she commenced the action. Accordingly, the action is time-barred by the one-year statute of limitations in Education Law § 3813 (2-b) (see North Salem Cent. School Dist. v Mahopac Cent. School Dist., 1 AD3d 418, 419 [2003], lv denied 1 NY3d 620 [2004]). The action is also barred by the judgment in DOE’s favor in a prior federal proceeding that also involved plaintiffs termination of employment (see Thomas v City of New York, 239 AD2d 180 [1997]; Pauk v Board of Trustees of City Univ. of N.Y., 111 AD2d 17, 20 [1985], affd 68 NY2d 702 [1986]). We note that DOI is not a proper party (see NY City Charter §§ 396, 803). Concur—Lippman, P.J., Andrias, Williams, Buckley and Kavanagh, JJ.